Citation Nr: 1500640	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.    

2.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).    

3.  Entitlement to service connection for an acquired psychiatric disorder.    

4.  Entitlement to service connection for a lumbar spine disorder.  

5.  Entitlement to service connection for a cervical spine disorder.  

6.  Entitlement to service connection for an ankle disorder.  

7.  Entitlement to service connection for a knee disorder.  

8.  Entitlement to service connection for an upper right arm/shoulder disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to August 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.      

In October 2012, the Veteran testified before the undersigned Veterans Law Judge before a hearing at the RO.  A transcript of the hearing is included in the claims file and has been reviewed.  In April 2013, the Board remanded this matter for additional development.  

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the October 2013 supplemental statement of the case (SSOC), and has been considered pursuant to the October 2014 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On December 3, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of the appeals for service connection for TMJ, and ankle, knee, and right upper arm/shoulder disorders.        

2.  The evidence is in equipoise on the issue of whether the Veteran incurred a back disorder during service.  

3.  The evidence is in equipoise on the issue of whether the Veteran incurred a neck disorder during service.  

4.  The evidence is in equipoise on the issue of whether the Veteran incurred a headache disorder during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals by the Veteran, regarding the issues of service connection for TMJ, and ankle, knee, and right upper arm/shoulder disorders, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for service connection for a neck disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Claims to Service Connection for 
TMJ, and ankle, knee, and right upper arm/shoulder disorders

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on December 3, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran stating that she wanted to withdraw from appellate consideration the appeals regarding service connection for TMJ, and ankle, knee, and right upper arm/shoulder disorders.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and each is dismissed.  

II.  Claims to Service Connection for Back, Neck, and Headache Disorders

The Veteran claims that she incurred back, neck, and headache disorders during service as the result of duties associated with her military specialty in aircraft maintenance.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, a service connection finding is warranted for back, neck, and headache disorders for the following reasons.    

First, private and VA medical evidence demonstrates that the Veteran currently has back, neck, and headache disorders.  This is documented in an October 2013 VA compensation examination report of record, and in letters of record from the Veteran's private healthcare providers.  Of particular note are the findings of the October 2013 VA examiner who diagnosed the Veteran with degenerative joint disease in the cervical and lower lumbar spine areas, and with tension headaches.  The Board further notes a diagnosis of migraines in a December 2013 letter from the Veteran's private physician.         

Second, the Veteran's service treatment records (STRs) demonstrate that she experienced back, neck, and headache problems during service.  Multiple STRs note the Veteran's complaints of back and neck pain, and of headaches, and note the treatment she received for the complaints.  

In assessing the second element of Hickson, the Board has considered whether the Veteran entered service with the back, neck, and headache disorders for which she now claims service connection.  The Veteran's enlistment report of medical examination dated in September 1980 states that a physician found her back, neck, and head to be normal.  Nevertheless, multiple records and statements in the claims file document that she experienced two motor vehicles accidents (MVAs) in the several-month period prior to entering service.  Specifically, the Veteran's STRs note an automobile accident in March 1980, which caused head and knee injuries, and a November 17, 1980 motorcycle accident (reportedly occurring two days prior to commencement of active service) which may have caused head injuries as well.  Certain STRs also indicate that the Veteran stated during service that she had had a headache disorder since the age of 3 for which she received inpatient treatment as a child.  

Based on this evidence, the Board requested in its April 2013 remand a medical opinion regarding whether clear and unmistakable evidence showed that the disorders existed prior to service, and were not aggravated during service.  38 U.S.C.A. § 1111.  The October 2013 VA examiner did not address this evidentiary standard, however.  Though the examiner indicated that the Veteran had each of her disorders prior to service as the result of the MVAs, the examiner did not state whether the disorders clearly and unmistakably existed prior to service, and clearly and unmistakable were not aggravated by service.   However, based on the review of the record, the Board finds that there is no clear and unmistakable evidence that the Veteran entered service with head, neck, or back injuries, specifically in light of the normal entrance examination.  Therefore, the presumption of soundness attaches.  Furthermore, although the terms of the remand were not complied with, the Board finds that such is not prejudicial to the Veteran, given the outcome of this decision fully discussed below (i.e., a full grant of the benefits sought with respect to the headaches, and the neck and back disabilities).  

Third, the evidence addressing the issue of medical nexus is in relative equipoise on the issue of whether the in-service complaints relate to the current back, neck, and headache disorders.    

On the one hand, the October 2013 VA examiner found the current disorders unrelated to the in-service complaints.  The examiner, a physician, indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner summarized the Veteran's in-service and current complaints, and stated clearly that the two were likely unrelated.  In support, the examiner attributed the Veteran's current problems to be likely related to the accidents prior to service.  Further, the examiner attributed the Veteran's headaches to her neck problems.  This report and opinion is of probative value because it reflects clinical data of record, and is supported by a rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The record contains a second adverse medical opinion as well, which addresses the Veteran's neck.  Pursuant to a January 2010 VA compensation examination, a physician stated that the Veteran's neck disorder likely did not relate to service.  This opinion is of limited probative value, however, because it does not indicate a review by the examiner of the Veteran's pertinent medical history to include the claims file.  
     
On the other hand, the Veteran's treating healthcare providers have offered clear opinions in the record supporting the Veteran's claims.  In November 2012 and November 2013, the Veteran's chiropractor and physician, respectively, attributed the current problems to the problems during service.  Each provider indicated in their statement that the Veteran's history had been reviewed, to include her STRs.  The chiropractor indicated that he had been treating the Veteran since 2004, while the physician indicated caring for the Veteran for the past 15 years.  The November 2012 opinion states that "it is as likely as not that neck pain, headaches, and low back pain ... are caused by or exacerbated by [the Veteran's] duties while serving in the military and is therefore service related."  The November 2013 opinion states that it "is evident from her medical records that her headaches, migraines, and significant upper and lower back issues began in 1982[.]"  The physician added that "it is very likely" that the disorders were caused by the Veteran's in-service duties in aircraft maintenance.  See Bloom, supra.  

The Veteran's lay statements also strengthen the notion that the in-service problems relate to the current problems.  In written statements submitted into the record, and in her testimony before the Board in October 2012, the Veteran persuasively argued that the rigors involved in her duties as an aircraft mechanic led to the chronic disorders at issue in this decision.  Further, the Veteran indicated that she has experienced these problems since discharge from service.  Though a lay person, the Veteran is competent to attest to observable symptomatology such as neck and back pain, and headaches.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidentiary background in this matter, the Board finds that the evidence is in equipoise as to whether the disabilities are related to her service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

The appeal of service connection for temporomandibular joint dysfunction is dismissed. 

The appeal of service connection for an ankle disorder is dismissed. 

The appeal of service connection for a knee disorder is dismissed. 

The appeal of service connection for a right upper arm/shoulder disorder is dismissed. 

Service connection for degenerative joint disease of the lumbosacral spine is granted.  

Service connection for degenerative joint disease of the cervical spine is granted.  

Service connection for migraines is granted.  


REMAND

Additional medical inquiry is warranted into the claim to service connection for a psychiatric disorder.  In the June 2013 VA compensation examination report of record included in the claims file pursuant to the Board's April 2013 remand, the examiner diagnosed the Veteran with depression and a panic disorder.  The examiner further found the disorders unrelated to service.  

In a December 2013 statement to the Board, the Veteran indicated that her psychiatric problems stem from her other ailments to include those service connected in this decision.  As such, medical inquiry should be conducted into whether the Veteran's psychiatric disorders are secondary to a service-connected disorder.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran with a letter which notifies her of requirements in claims for secondary service connection.  

2.  Provide the entire record to the June 2013 VA examiner for review and elaboration on the June 2013 report and opinion addressing the Veteran's claim to service connection for a psychiatric disorder.  The examiner should again review the claims file to include a copy of this remand.  The examiner should address the following inquiries:  

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed psychiatric disorder(s) is due to or caused by a service-connected disorder(s)?  In answering this question, the examiner's attention is directed to the Veteran's lay statements to include her December 2013 letter to the Board.    

(b) If the answer to (a) is negative, is it at least as likely as not that a diagnosed psychiatric disorder(s) is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disorder(s)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disorder.
  
The examiner is asked to provide the underlying reasons for the opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the June 2013 VA examiner is unavailable, the requested addendum opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


